


Exhibit 10.17

 

FIRST AMENDMENT

TO

ZENITH NATIONAL INSURANCE CORP.

AMENDED AND RESTATED EXECUTIVE OFFICER BONUS PLAN

 

Zenith National Insurance Corp., a Delaware corporation (the “Company”), hereby
amends the Zenith National Insurance Corp. 2003 Amended and Restated Executive
Officer Bonus Plan (the “Plan”), effective December 1, 2008, with reference to
the following:

 

WHEREAS, the Company maintains the Plan for the benefit of its executive
officers; and

 

WHEREAS, the Plan was amended and restated on February 12, 2003; and

 

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), places certain restrictions, among other things, as to the timing of
distributions from nonqualified deferred compensation plans and arrangements;
and

 

WHEREAS, the Board of Directors of the Company desires to amend the Plan to
comply with Section 409A of the Code; and

 

WHEREAS, the Compensation Committee of the Company has previously granted the
appropriate officers of the Company the authority to prepare such amendments as
may be necessary in order to comply with Section 409A of the Code;

 

NOW THEREFORE, the Plan is hereby amended by adding the following section it:

 

“3.                                 Section 409A

 

All payments made pursuant to this executive officer bonus plan shall be made in
no event later than the later of (i) the 15th day of the third month following
the end of Executive Officer’s taxable year in which such bonus is determined in
accordance with Section 2 or (ii) the 15th day of the third month following the
end of the Company’s taxable year in which such bonus is determined in
accordance with Section 2.  It is intended that this Plan shall comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the Treasury Regulations relating thereto so as not to subject any
Executive Officer to the payment of additional taxes and interest under
Section 409A of the Code.  In furtherance of this intent, this Plan shall be
interpreted, operated, and administered in a manner consistent with these
intentions, and to the extent that any rules, regulations or other guidance
issued under Section 409A of the Code would result in any Executive Officer
being subject to payment of additional income taxes or interest under
Section 409A of the Code, the Company shall amend this Plan to the extent
necessary to avoid the application of such taxes or interest to the extent
permitted by Section 409A of the Code.”

 

IN WITNESS HEREOF, the Company has executed this First Amendment to the Plan
effective as of the date written above.

 

 

ZENITH NATIONAL INSURANCE CORP.

 

 

 

 

 

By:

/s/ Michael E. Jansen

 

 

Michael E. Jansen

 

 

Executive Vice President

 

 

and General Counsel

 

 

 

 

 

 

 

By:

/s/Kari L. Van Gundy

 

 

Kari L. Van Gundy

 

 

Senior Vice President

 

 

and Chief Financial Officer

 

--------------------------------------------------------------------------------
